Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 13-22 in the reply filed on 02/24/2022 is acknowledged.
Claims 1-25 are pending.
Claims 10-12 and 23-25 are withdrawn by the Examiner as being drawn to non-elected subject matter.
	Claims 1-9 and 13-22 are examined herein on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holden et al (1995 Plant Physiology 108:1093-1098).

Holden et al teach growing tomato plants in a hydroponic culture medium for at least 10 days using buckets that inherently have the capacity of at least 1 Liter, wherein salts are part of the culture medium wherein plasma membrane vesicles (included in the instant application’s definition for PMP) were purified from roots using an aqueous two-phase partitioning wherein the culture medium is liquid and the vesicles are separated from the plant part (see Materials and Methods, first two paragraphs in full).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Holden et al (1995 Plant Physiology 108:1093-1098) in view of Regente et al (2017 Journal of Experimental Biology 68:5485-5496) in view of Schroeder et al (USPGPUB20190098895, effectively filed on 03/09/2016).
The claims are drawn to a method for producing plant messenger packs comprising culturing a plant or plant part in a culture medium in a hydroponic system, harvesting the culture medium and purifying the PMPs from the culture medium wherein the plant or plant part is a tomato plant or plant part wherein the plant part is a root wherein the culture medium is liquid or gel, wherein the culture medium comprises one or more of a macronutrient, a micronutrient, a salt, an enzyme, and antibiotic, an antifungal agent or a plant growth factor wherein the hydroponic system has a capacity of at least 1 L, wherein the harvesting comprises separating the culture medium from the plant or plant part wherein the culturing is performed for at least 1 week wherein the harvesting does not comprise disruption of the plant or plant part wherein the method comprises loading the PMPs with a heterologous functional agent including a fertilizing agent, wherein the agent is a plant modifying agent.
Holden et al teach growing tomato plants in a hydroponic culture medium for at least 10 days using buckets that inherently have the capacity of at least 1 Liter, wherein salts are part of 
Holden et al do not teach non-disruption of the plant or plant part in isolating the vesicles, nor do they teach loading the vesicles with agricultural agents.
Regente et al teach that plant extracellular vesicles carry agents that inhibit fungal pathogens and isolated said vesicles from sunflower using minimal stress conditions of vacuum filtration (see Purification of EV under Materials and methods) and delivered isolated vesicles to S. sclerotiorum to illustrate the fungicidal effect.  The vesicles isolated by Regente were loaded with ani-fungal agents (see pages 5490-5491).
Schroeder et al treat tomato plants with lisosomes which meet the definition of PMPs according to the instant application wherein they are between 100 nm and 300 nm in diameter wherein the lisosomes are applied to the leaves and loaded with fertilizer agent MgSO4 in a hydroponic solution (See claims 37, 47, Example 4 and heading “Application of Lisosomes to Plant).  It is noted that though claims 15-18 and 20-22 place additional limitations on the method claims for specific options of the method, that the claims are no limited to these embodiments and as such do not narrow the claim to requiring the claimed elements.  For example, Claim 17 states “The method of claim 14, wherein the heterologous agricultural agent includes a herbicidal agent”.  The language “includes” is open language and in order to limit the claim to an herbicidal agent if this was the intent would need to state ---wherein the 
Given the state of the art at the time of filing and the disclosures by Holden et al, Regente et al and Schroeder et al, it would have been obvious to one of ordinary skill in the art to produce and isolate PMPs from tomato as taught by Holden et al using gentler methods for isolation as taught by Regente et al and to load the PMPs with fertilizer agent for tomato as taught by Schroeder et al.  One of ordinary skill in the art would have been motivated to do so to improve the growing conditions of tomato plants in magnesium deficient conditions.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BRENT T PAGE/Primary Examiner, Art Unit 1663